DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An After-Final amendment and a request for consideration under the After Final Consideration Pilot Program (AFCP) 2.0 were received from the applicant on September 20, 2021.
Claims 2, 11 and 18 have been cancelled.
Claim 22 has been added.
Claims 1, 3-10, 12-17 and 19-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 1 of claim 3, the phrase “claim 2” has been deleted and replaced with the phrase “claim 1”, since claim 2 was cancelled by the applicant.
On line 1 of claim 4, the phrase “claim 2” has been deleted and replaced with the phrase “claim 1”, since claim 2 was cancelled by the applicant.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The recreational watercraft as claimed is not shown or suggested in the prior art because of the use of a watercraft that includes an open platform passenger deck with a plurality of sides that surround a perimeter of said deck, a panel drop down boarding point that is hingedly attached to a hull of said watercraft and rotates around a lateral axis, and a telescoping piston which adjusts a position of said boarding point between an extended position and a retracted position.  The prior art also does not show or suggest the use of said watercraft including an aperture that is formed in an end surface of said boarding point for housing a retractable ladder, or a telescoping piston having screw type mechanical expansion.
The prior art as disclosed by Maloney et al. (US 6,792,886) shows the use of a watercraft which is comprised of a hull with an open platform deck having a plurality of sides which surround a perimeter of said deck, and a bow ramp which is hingedly attached to said hull to allow for rotation around a lateral axis, where said bow ramp is raised or lowered by means of a pair of winch lines.  Newly cited reference by Day    (US 9,409,630) discloses a bow ramp for a boat that is hingedly attached to a hull of said boat and configured for rotation around a lateral axis, where a pair of telescopic pistons are configured to drive said bow ramp and a pair of shore penetrating spikes into an extended position and a retracted position.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


September 27, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617